Perry Lee Carter was indicted and convicted of unlawfully shooting at Eugene Williams. She filed a motion for a new trial on the general grounds only. Her motion was overruled, and it is on this judgment that she assigns error. *Page 436 
The State's evidence amply sustains the verdict. The statement of the defendant and the evidence for the defendant in some particulars are in conflict with the evidence for the State. This presented an issue of fact for the jury to determine and they did so in favor of the State.
The court did not err in overruling the motion for a new trial for any of the reasons assigned.
Judgment affirmed. MacIntyre, P. J., and Townsend, J.,concur.
                        DECIDED FEBRUARY 3, 1948.